Citation Nr: 1642238	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Peter S. Cameron, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran, who died in November 2010, served on active duty in the United States Marine Corps from August 1955 to June 1958 and again from May 1960 to June 1975.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied service connection for the Veteran's cause of death.  The Appellant disagreed and perfected this appeal.  

The RO in Fort Harrison, Montana now has jurisdiction over the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in November 2009.  The death certificate lists pneumonia as the cause of death, with severe dementia as a significant condition.

2.  At the time of his death, the Veteran was service-connected for the following disabilities: coronary artery disease status post coronary artery bypass graft; hemochromatosis; status post bilateral hip replacement; traumatic degenerative arthritis in the cervical spine; bilateral hand degenerative joint disease; residuals of a left index finger fracture; allergic rhinitis; and residuals of cardiac surgical scar.

3.  The evidence is in equipoise as to whether the service-connected coronary artery disease and hemochromatosis contributed substantially and materially to the Veteran's cause of death.

4.  Since the Veteran's cause of death is service-connected, no benefit remains to be awarded under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Appellant's claim, there is no prejudice in proceeding with adjudication given the favorable nature of the Board's decision.

Service Connection for the Veteran's Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's death certificate reflects that he died in November 2010 from pneumonia; severe dementia was listed as a significant condition.  At the time of his death, the Veteran was service-connected for the following disabilities: coronary artery disease status post coronary artery bypass graft; hemochromatosis; status post bilateral hip replacement; traumatic degenerative arthritis in the cervical spine; bilateral hand degenerative joint disease; residuals of a left index finger fracture; allergic rhinitis; and residuals of cardiac surgical scar.  The Appellant contends that the Veteran's cause of death was a result of his service-connected coronary artery disease.  The Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities contributed substantially or materially to the Veteran's cause of death.  

A March 2014 VA opinion has been made part of the claims file.  The VA opinion found that the Veteran's dementia, listed on the death certificate as a significant condition, was not caused by or the result of his service-connected coronary artery disease.  Rather, the clinician opined that the Veteran's dementia was more likely than not related to the Veteran's history of transient ischemic attacks (TIA).  Notably, the VA clinician's opinion did not discuss any relationship between the Veteran's service-connected disabilities, and his primary cause of death, which was pneumonia.  See VA Opinion dated March 6, 2014.

A March 2016 private opinion has been made part of the record.  In the opinion, Dr. J.B. finds that the Veteran's service-connected coronary artery disease and hemochromatosis were more likely than not proximate causes of the Veteran's death.  In so finding, Dr. J.B. cited to several medical journals and stated that both disabilities result in decreased immunity, which in this case, led to the Veteran's pneumonia.  See Medical Opinion from Dr. J.B., dated March 10, 2016.

The Board finds that the probative value of the March 2016 medical opinion outweighs that of the March 2014 VA opinion.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the March 2016 private opinion is thorough and detailed, and addresses the primary cause of the Veteran's death.  Contrarily, the March 2014 VA opinion does not address whether any of the Veteran's service-connected disabilities were related to the primary cause of death, pneumonia.  

Based on the above evidence, the Board finds that the Veteran's cause of death is proximately due to or the result of his service-connected coronary artery disease and hemochromatosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for the Veteran's cause of death is granted. 

DIC benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2014).  The total rating may be either schedular or based upon unemployability.  Id.  

In this case, the Appellant has been granted entitlement to service connection for the cause of the Veteran's death.  As such, in light of the above noted law governing DIC under 38 U.S.C.A. § 1318 ("benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected.") the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  Accordingly, the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


